DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 1/04/2021.  Claims 1 and 23 are amended, and claims 1-4 and 23 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10,403857 to Maruyama et al. (hereinafter Maruyama) in view of US PG Pub. 2017/0174547 to Yabuuchi et al. (hereinafter Yabuuchi).
Regarding claims 1-2 and 23, Maruyama discloses an optical film (circularly polarizing plate 10, Fig. 1), comprising: a phase retardation layer (λ/2 retardation film 16, Fig. 1); a 
Maruyama discloses the claimed invention as cited above though does not explicitly disclose: a third part protruding in the second direction from the first part, wherein the third part is spaced apart from the second part along the first direction.
Yabuuchi discloses one of the short sides of the second part of the polarizer adjacent the first part includes a curved part extending in both the first and the second direction (Fig. 3); wherein the polarizer further comprises an absorption axis in a direction parallel to a tangent line of a part having a curvature at the curved part (“a stretching direction of the metal particles forming an angle of about 45.degree with respect to one side”; para [0040,0170]), a third part 

    PNG
    media_image1.png
    360
    390
    media_image1.png
    Greyscale

While Yabuuchi does not disclose the particular geometry of the “fan shape” cutout 13 of the polarizing plate 10 in Fig. 3(c), a uniform curvature such as for a circular curve would be an obvious embodiment based on that which is depicted.  A circular cutout would have a constant curvature and therefore a tangent at the part with the most curvature would be any tangent along the side of the cutout and in the case of the Yabuuchi reference, tangents would range between the first and second claimed direction.  In the case of Yabuuchi’s stretching and generation of polarizing materials oriented within a tolerance aligned to the sides of the plate or 45 degrees with respect to the sides of the plate as disclose, a person having ordinary skill in the art would have found the quarter-circle cutout and the 45 degree alignment of the polarizing axis to be motivated by a user of the polarizing plate understanding the orientation of the 
Regarding claim 2, Maruyama in view of Yabuuchi disclose an absorption axis of the polarizer is parallel to the tangent line.  Maruyama discloses a bent portion having a portion described by the x-y plane (Fig. 4; col. 6, ll. 11-67). As discussed above in view of Yabucchi, a quarter-circle shape would have been obvious to a person of ordinary skill in the art and thus any absorption axis of the polarizer sheet could be said to be parallel to the claimed tangent line.
Regarding claim 3, Marayuma discloses the polarizer further comprises a polyvinyl alcohol based resin col. 6, ll. 11-67).
Regarding claim 4, Marayuma discloses the phase retardation layer further comprises one of λ/4 retardation film, λ /2 retardation film or a liquid crystal coating film (λ/4 plate 18; Fig. 4).
Regarding claim 23, Marayuma discloses an axially-symmetric rectangular polarizer structure.
Yabuuchi discloses a second part having a curved shape and a third part having a different shape.  
These structures do not duplicate the second part such that it has same shape as the third part, though mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) In this instance, duplication of the second part in shape does not produce a new and unexpected result.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the 1/4/2021 Response, Applicant does disparage Yabuuchi as disclosing an invention that is not analogous on account of the glass materials used in Yabuuchi.  While no rejection had been presented in view of Marayuma and Yabuuchi, the crux of these arguments might be made in light of the above rejections. Firstly, Applicant narrowly defines the invention’s field of endeavor as relating to flexible optical films used for display devices.  Examiner respectfully disagrees as the field of endeavor is not to necessarily align precisely with the recited language of the claim.  In Applicant’s claimed inventions, reciting phase retardation layers and a polarizer at least, the field of endeavor extends to a plethora of structures capable of performing the optical functions of these layers.  The particular substrate and means for effectuating the function varies in the field, though a person of ordinary skill in this art would not look merely to other flexible films to provide insight on obvious modifications of prior art.  Secondly, the teachings of Yabuuchi are directly related to orienting the physical structure with the function/optical effect of the structure.  This solution to the problem that orientation may be more clearly known and utilized beyond initial steps of manufacturing is pertinent to the problem faced by the inventor (though admittedly not identical to accommodating display circuitry elements adjacent to the optical film).   
Further, Applicant points to Yabuuchi [0051] as providing a motivation for the cutout in distinguishing between two polarizing sheets.  Yabuuchi [0051] also discloses a utility of the cutout in providing handedness that may orient the sheet’s front and rear surfaces.  In other words, a person having ordinary skill in the art would look to Yabuuchi for all that the publication evidences and this includes providing a cutout portion to distinguish between sheets and to distinguish between possible orientations of a single sheet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872